Filed 11/17/21 In re S.J. CA2/1
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION ONE


In re S.J., a Person Coming                                  B312377
Under the Juvenile Court Law.                                (Los Angeles County
                                                              Super. Ct. No. 21CCJP01097)


LOS ANGELES COUNTY
DEPARTMENT OF
CHILDREN AND FAMILY
SERVICES,

         Plaintiff and Respondent,

         v.

JAMIE M.,

         Defendant and Appellant.


     APPEAL from an order of the Superior Court of Los
Angeles County, Lisa A. Brackelmanns, Judge Pro Tempore.
Reversed and remanded with directions.
      Lelah S. Fisher, under appointment by the Court of Appeal,
for Defendant and Appellant.
      Rodrigo A. Castro-Silva, County Counsel, Kim Nemoy,
Assistant County Counsel, Navid Nakhjavani, Deputy County
Counsel, for Plaintiff and Respondent.
                _______________________________
                                                                 1
       In this dependency case (Welf. & Inst. Code, § 300 et seq.),
Jamie M. (Mother) appeals from the disposition order,
challenging the juvenile court’s placement of her three-and-a-
half-month-old son S.J. with his paternal grandmother over
Mother’s and the maternal aunt’s requests the child be placed
with the maternal aunt. Mother contends the juvenile court
erred in making the placement decision without receiving an
assessment of each relative from the Los Angeles County
Department of Children and Family Services (DCFS) and without
analyzing the relative placement factors under section 361.3. We
agree and conclude the error was prejudicial, requiring reversal
of the dispositional placement order.
                         BACKGROUND
I.     DCFS Places S.J. In Foster Care After His Parents’
       Domestic Violence Incident
       DCFS received a referral when S.J. was born in January
2021 because Mother and S.J. tested positive for THC, the active
ingredient in marijuana. DCFS closed the referral after Mother
agreed to participate in “Prevention and Aftercare” services.



      1
       Further statutory references are to the Welfare and
Institutions Code.




                                2
                                                    2
       On March 4, 2021, Mother and T.J. (Father) were arrested
for child endangerment after law enforcement responded to a
domestic violence incident between them. Mother and Father’s
son, one-and-a-half-month-old S.J., was transported to the
hospital for a welfare check after officers observed Mother
clutching S.J. tightly during the incident, and it appeared to the
officers that S.J. might be in distress. At the hospital, S.J. tested
positive for cocaine.
       A DCFS social worker interviewed Mother at the hospital,
where Mother was in police custody and awaiting X-ray results
regarding potential injuries she suffered during the domestic
violence incident. The social worker observed swelling and
discoloration around Mother’s left eye. Mother told the social
worker she wanted S.J.’s maternal aunt Donna J. to care for S.J.
until she (Mother) was released from jail.
       The social worker interviewed Donna J. and summarized
their conversation as follows in the March 12, 2021 Detention
Report: Donna “stated she has concerns about S[.J.]’s safety
while in the care of his parents. She was informed by her sister’s
[Mother’s] friend that [M]other and [F]ather are using meth. She
also has concerns with S[.J.]’s weight, [and] she stated at times
her sister [Mother] wouldn’t feed S[.J.] She also had concerns
that [Mother] was breastfeeding while she still consumed alcohol
and other things that she shouldn’t consume.”
       The social worker also interviewed S.J.’s paternal
grandmother Kim J., who stated she had seen S.J. twice since he
was born, and had seen Mother breastfeed and change S.J. on


      2
          Father is not a party to this appeal.




                                   3
those two occasions. Kim described Father and Mother’s
relationship as “toxic.” Although Kim had never seen Father and
Mother argue, Father told Kim he and Mother argued “a lot.”
Kim had never been to Father’s or Mother’s residence; she had
only visited them at an Airbnb property. Kim was aware Father
and Mother smoked marijuana, but she did not believe they used
anything “stronger.”
       On March 5, 2021, DCFS obtained an expedited removal
order for S.J. and placed the child on a hospital hold. When S.J.
was discharged from the hospital on March 8, 2021—the same
day Mother and Father were released from jail—DCFS placed the
child in foster care. DCFS noted in the Detention Report there
were two relatives to consider for placement, Donna and Kim, but
DCFS was unable to place S.J. with either on March 8, 2021
because “further assessment of the relatives’ criminal history and
criminal waivers [was] needed.” DCFS also noted in the
Detention Report that Donna requested her home address be
kept confidential due to [Father]’s behavior.” The particular
behavior was not identified in the report, but presumably it
related to violent altercations between Father and Mother.
II.    DCFS Places S.J. With His Paternal Grandmother
       Kim After the Detention Hearing
       On March 9, 2021, DCFS filed a dependency petition under
section 300, subdivisions (a) and (b), alleging S.J.’s positive
toxicology screen for cocaine (counts a-1 & b-1), Father and
Mother’s history of violent altercations in S.J.’s presence (counts
a-2, b-2 & b-5), and Mother’s and Father’s histories of substance
abuse (counts b-3 & b-4) endanger S.J.’s physical health and
safety and place S.J. at risk of serious physical harm, damage,
danger, and failure to protect.




                                4
       Mother and Father appeared at the March 12, 2021
detention hearing. S.J.’s paternal grandmother Kim was also
present. The juvenile court found DCFS made a prima facie
showing S.J. was a person described by section 300. The court
detained S.J. from Mother and Father, placed the child in DCFS’s
care, and ordered monitored visitation for the parents. The court
also granted a temporary restraining order, protecting Mother
from Father.
       DCFS’s counsel stated at the detention hearing that DCFS
could not place S.J. with his paternal grandmother Kim or his
maternal aunt Donna at that time because both had criminal
histories requiring waivers, and DCFS needed to conduct
resource family approval (RFA) assessments. S.J.’s counsel
requested a copy of Kim’s California Law Enforcement
Telecommunications System (CLETS) criminal history report to
review with Kim because Kim disputed she had a criminal
history. The juvenile court ordered release of the CLETS report
to S.J.’s counsel. The court also ordered DCFS to assess Kim and
Donna (and any other relative requesting placement) and provide
a recommendation to the court regarding placement of S.J. with a
relative. The court granted DCFS discretion to place S.J. with an
appropriate relative pending the adjudication/disposition
hearing. Mother’s counsel reiterated Mother’s request (made
while she and S.J. were in the hospital) that DCFS assess her
relatives for placement. S.J. remained in foster care.
       Later in March 2021, DCFS placed S.J. in his paternal
grandmother Kim’s home. DCFS never submitted to the juvenile
court a written summary of its assessment regarding relative
placement within the meaning of section 361.3, subdivision
(a)(8)(B). Nor did DCFS ever update the court on whether Kim




                               5
had a criminal history, and if so, whether a waiver was granted
for placement of S.J. in her home.
III. S.J.’s Maternal Aunt Donna Files a Section 388
       Petition, Requesting Placement of S.J. In Her Home
       On April 8, 2021, Donna, through her attorney, filed a
section 388 petition, requesting the juvenile court place S.J. in
her home. Donna stated in the petition that she cared for S.J. for
                                                    3
a month, beginning less than a week after his birth. She rented
an Airbnb property so Father would not know the location where
she was caring for S.J. due to Father’s history of violent
altercations with Mother and his “attack on Mother in the
hospital when the child [S.J.] was born.” When Mother and
Father were arrested on March 4, 2021, a week after Donna
stopped caring for S.J., Donna was told (by someone not
identified in her petition) that S.J. would be released to her on
March 8, 2021. On March 8, 2021, she was told that DCFS
placed S.J. in foster care “pending [her] assessment as a Resource
Family.” Several times between March 8 and 17, 2021, she was
told she would be contacted by a social worker regarding
placement of S.J. and provided information about LiveScan
fingerprinting. According to the petition, on March 17, 2021,
after Donna completed her part of the RFA assessment and was
“await[ing] the final report,” DCFS placed S.J. in his paternal
grandmother Kim’s home with no notice to Donna.
       In the section 388 petition, Donna expressed concern about
S.J.’s placement with Kim. Donna stated she had witnessed Kim


      3
       Donna did not explain in the petition why Mother and
Father were not caring for S.J. at that time.




                                6
yell and verbally abuse Mother in S.J.’s presence. Donna heard
Kim tell Mother “she deserved the beating in the hospital by
[Father] when the child was born.” When Kim met S.J. for the
first time it was “at a neutral place” because Mother did not feel
safe revealing her home address to Kim. Without prior notice to
Mother, Kim arranged for Father to come to the visit with S.J.
During the second visit between Mother, S.J., Kim, and Father,
Father gave Mother “two black eyes,” according to Donna.
       Donna asserted in her petition it was in S.J.’s best interest
to be placed in her home. She stated she was married with a
young child, was an associate professor at a community college,
had “maintained a drug free and violence free lifestyle,” and had
no criminal history. She explained she would facilitate contact
between S.J. and his parents and other relatives in a manner
that ensured the child’s safety, and she would provide a
permanent placement for S.J. if reunification efforts failed.
       The juvenile court did not act on Donna’s section 388
petition prior to the adjudication/disposition hearing.
IV. At Disposition, the Juvenile Court Continues S.J.’s
       Placement With Kim
       DCFS’s May 10, 2021 Jurisdiction/Disposition Report does
not explain DCFS’s rationale for placing S.J. with Kim or reveal
whether Kim actually had a criminal history, as DCFS had
previously reported. The Jurisdiction/Disposition Report merely
states S.J. was “placed in a relative home that is deemed
appropriate.”
       DCFS also stated in the Jurisdiction/Disposition Report
that Donna “made threats” (not described in the report) to a
social worker after DCFS placed S.J. in Kim’s home rather than
Donna’s home. The social worker reported a “very aggressive




                                 7
conversation” with Donna and her husband, during which they
“continuously talked down to [the social worker,] telling him that
he was failing at his job and implying that he did not take his job
seriously and saw the family as a ‘joke.’ ” Mother indicated to the
social worker that she had “several personal and professional
contacts within” DCFS, and she suggested there would be
negative consequences for the social worker if he did not grant
her requests. The social worker asked to be transferred off the
case due to Mother’s and Donna’s “threats,” and DCFS assigned
the case to a different social worker. Regarding Donna’s section
388 petition, DCFS stated, “due to the recent transgressions of
[Donna] toward [the social worker], it is not deemed suitable that
[Donna] have the minor placed in her home. Additionally, the
minor is placed in a relative home that is deemed appropriate,
therefore, it is not necessary for the minor to be replaced.”
       The Jurisdiction/Disposition Report also states Mother and
Father were visiting S.J. while he was in Kim’s care, and the
visits had “reportedly gone well with no concerns.”
       At the May 11, 2021 adjudication/disposition hearing,
Mother and Father requested the juvenile court dismiss the
dependency petition in its entirety. Mother requested the court
return S.J. to her custody or place S.J. with Donna. S.J.’s counsel
and DCFS urged the court to sustain the petition, continue S.J.’s
placement with Kim, and appoint Kim the co-holder of S.J.’s
educational rights with Mother due to Mother’s refusal to
cooperate with DCFS and consent to medical examination of S.J.
       The juvenile court began discussing the merits of Donna’s
section 388 petition before Donna’s counsel was joined to the
hearing by telephone. The court stated: “The child is currently
with the paternal grandmother [Kim], and I’m not inclined to




                                8
change the placement at this time, but the Department [DCFS]
can – certainly, if that placement turns out not to be appropriate
for this child, then the Department can assess all appropriate
relatives. So, at this time, I am going to deny the 388 hearing.”
       DCFS’s counsel informed the juvenile court that Donna’s
counsel was on hold by telephone and had not been placed in the
hearing. The court joined Donna’s counsel to the hearing. The
following exchange occurred:
       “[The court]: With regard to the 388, we were just
discussing this. We can set it for another hearing. We don’t have
time today. The child is placed with the paternal grandmother
[Kim] at this time, and the children’s [sic] attorney thinks that’s
appropriate. What I was going to do at this time is -- if you are in
agreement -- is to have the Department assess the maternal aunt
[Donna] should the paternal grandmother’s placement not be
appropriate, but I’m not inclined to move the child at this time.
So --
       “[Donna’s counsel]: I understand.
       “[The court]: If you want to, we can continue the 388, but
what I’d rather do is just proceed that way.
       “[Donna’s counsel]: With the assessment?
       “[The court]: With the assessment. So it’s kind of a backup
if the paternal grandmother’s placement doesn’t work out.
       “[Donna’s counsel]: Okay. And then you’re saying take the
388 off calendar --
       “[The court]: At this time –
       “[Donna’s counsel]: -- I’m sorry -- not set it.
       “[The court]: I would just not set it. I would deny the 388
but just order the Department [to] assess the paternal aunt [sic]




                                 9
in the event the placement with the paternal grandmother
doesn’t work out.
        “[Donna’s counsel]: I would have to ask my client to be able
to do that because I know that I only have the authority to set it
for a hearing at this time, not to take it off calendar with an
assessment -- I’m sorry -- to not set it with an assessment.
        “[The court]: All right.
        “[DCFS’s counsel]: For the record, I do think it’s premature
to file a 388 because they should be filed after disposition, but I
do know we are doing disposition today so --
        “[The court]: All right. So at this time, I will hold the 388
in abeyance, and you can contact the J.A. [judicial assistant] as to
whether you want to take it off calendar; otherwise, I will set it
for a hearing after we do the disposition. But I’m not -- at this
point, I do think the child should remain with the paternal
grandmother, and I would just agree to having her [Donna]
assessed as a backup. So with regard to –
        “[Donna’s counsel]: Okay.”
        The juvenile court moved on to adjudication, sustaining all
counts in the dependency petition except count b-5, which the
court found repetitive of other counts. As to disposition, the court
declared S.J. a dependent of the court and removed him from
Mother and Father, continuing his placement with Kim. Over
Mother’s objection, the court appointed Kim the co-holder of S.J.’s
educational rights with Mother. The court ordered reunification
services and monitored visitation for Mother and Father. Over
Father’s objection, the court granted a three-year restraining
order protecting Mother from Father.




                                 10
                           DISCUSSION
       Mother contends the juvenile court erred in placing S.J.
with his paternal grandmother Kim without receiving an
assessment of Kim and Donna from DCFS and without analyzing
the relative placement factors under section 361.3. For the
reasons explained below, we agree.
       “In any case in which a child is removed from the physical
custody of his or her parents pursuant to Section 361,
preferential consideration shall be given to a request by a relative
of the child for placement of the child with a relative . . . .”
(§ 361.3, subd. (a).) Relatives who come forward “desiring
placement” of the child “shall be assessed according to the factors
enumerated in” section 361.3, subdivision (a). (§ 361.3, subd.
(a)(8)(B); In re Isabella G. (2016) 246 Cal.App.4th 708, 719
(Isabella G.) [“The Agency is required to assess those relatives
seeking placement according to the factors described in section
361.3, subdivision (a)”].) “The county social worker shall
document these efforts [to assess those relatives seeking
placement] in the social study prepared pursuant to Section
358.1.” (§ 363.1, subd. (a)(8)(B).) A social worker must “make
significant efforts to gather the required information” to assess a
relative according to the section 361.3, subdivision (a) factors
before deciding the relative is “unsuitable and abandoning the
assessment.” (Cesar V. v. Superior Court (2001) 91 Cal.App.4th
1023, 1033 (Cesar V.).)
       The enumerated factors in section 361.3, subdivision (a)
include, but are not limited to, the best interest of the child, the
wishes of the parent, the “good moral character of the relative
and any other adult living in the home,” the “nature and duration
of the relationship between the child and the relative, and the




                                11
relative’s desire to care for, and to provide legal permanency for,
the child if reunification is unsuccessful.” (§ 361.3, subd. (a)(1)-
(6).)
       Another enumerated factor set forth in section 361.3,
subdivision (a) is the “ability of the relative to do the following:
       “(A) Provide a safe, secure, and stable environment for the
child.
       “(B) Exercise proper and effective care and control of the
child.
       “(C) Provide a home and the necessities of life for the child.
       “(D) Protect the child from his or her parents.
       “(E) Facilitate court-ordered reunification efforts with the
parents.
       “(F) Facilitate visitation with the child’s other relatives.
       “(G) Facilitate implementation of all elements of the case
plan.
       “(H)(i) Provide legal permanence for the child if
reunification fails. . . .” (§ 361.3, subd. (a)(7).)
       “When considering whether to place the child with a
relative, the juvenile court must apply the placement factors, and
any other relevant factors, and exercise its independent judgment
considering the relative’s request for placement.” (Isabella G.,
supra, 246 Cal.App.4th at p. 719; In re N.V. (2010) 189
Cal.App.4th 25, 30.) “[W]hen a relative requests placement of the
child prior to the dispositional hearing, and the Agency does not
timely complete a relative home assessment as required by law,
the relative requesting placement is entitled to a hearing under
section 361.3 without having to file a section 388 petition.”
(Isabella G., at p. 712.) “If the [juvenile] court does not place the
child with a relative who has been considered for placement




                                 12
pursuant to this section [§ 361.3], the court shall state for the
record the reasons placement with that relative was denied.”
(§ 361.3, subd. (e).)
       A parent attempting to reunify with his or her child has
standing to challenge the child’s placement at disposition in
contravention of section 361.3. (Cesar V., supra, 91 Cal.App.4th
at pp. 1034-1035.) DCFS does not dispute this proposition. Nor
does DCFS dispute (1) it was required to assess Kim and Donna
for placement under the factors enumerated in section 361.3,
subdivision (a); (2) it was required to document its assessment
efforts in a social study report; and (3) the juvenile court was
required to apply the factors enumerated in section 361.3, and
any other relevant factors, and exercise its independent judgment
in considering Kim’s and Donna’s requests for placement. None
of this occurred here.
       DCFS argues Donna “forfeited her request for placement at
the dispositional hearing” or “invited error” by failing to object
when the juvenile court continued S.J.’s placement with Kim and
ordered DCFS to assess Donna “as a back-up placement.” We
disagree. Months before the disposition hearing, Donna came
forward seeking placement of S.J., and her desire never wavered.
When DCFS placed S.J. in Kim’s home without documenting any
assessment of Donna (or Kim), Donna retained an attorney to file
a section 388 petition. As set forth above, Donna was entitled to
a placement assessment under section 361.3 without having to
file a section 388 hearing. Donna’s attorney made clear at the
disposition hearing that Donna wanted to go forward with her
388 petition, seeking a change in S.J.’s placement from Kim to
Donna. The attorney also made clear she did not have authority
from Donna to agree to the juvenile court’s proposal to not set the




                                13
matter for a hearing to consider S.J.’s placement with Donna.
DCFS and the juvenile court had a duty under section 361.3 to
assess Donna for placement, and Donna did not waive such an
assessment.
      A juvenile court’s error in making a placement decision in
contravention of section 361.3 is subject to a harmless error
analysis. We will not reverse absent a miscarriage of justice,
meaning it is reasonably probable the court below would have
reached a result more favorable to the appellant if the court had
not erred. (Isabella G., supra, 246 Cal.App.4th at pp. 723-724,
citing People v. Watson (1956) 46 Cal.2d 818.) We conclude such
a miscarriage of justice occurred here.
      DCFS did not conduct a relative placement assessment in
accordance with section 361.3, and the juvenile court did not
apply section 361.3’s enumerated relative placement factors
before it made the decision at disposition to continue S.J.’s
placement in Kim’s home. The Jurisdiction/Disposition Report
does not include sufficient information to evaluate placement of
S.J. with Kim in light of the requisite factors. We cannot
conclude the error was harmless because it is impossible to
determine whether the juvenile court would have chosen to place
S.J. with Kim over Donna if the assessments had been completed
and the court had before it information related to the applicable
factors. For example, such an assessment should have explored
who would have been the more suitable placement to facilitate
reunification in light of the parents’ history of domestic violence
and Mother’s restraining order against Father. There is evidence
in the record indicating Kim downplayed Father’s violence
toward Mother, and evidence suggesting Kim might not be the
appropriate placement to prevent contact between Father and




                                14
Mother in violation of the restraining order. The record
demonstrates that prior to S.J.’s detention from Mother and
Father, Kim had only visited S.J. twice at a neutral location and
had never visited Mother’s home because Mother did not feel
comfortable sharing the location with Kim. Moreover, the record
does not indicate whether Kim wanted to provide a permanent
placement for S.J., whereas Donna expressly stated on the record
that she did.
      On appeal, DCFS argues Kim is the appropriate placement
because she does not have a criminal history and Donna does.
DCFS initially reported to the juvenile court at the time of S.J.’s
detention that both Kim and Donna had criminal histories
requiring waivers and further assessment, with no elaboration as
to the nature of those potential criminal histories. At the
detention hearing, Kim disputed she had a criminal history.
DCFS placed S.J. with Kim without ever clarifying on the record
whether Kim has a criminal history. DCFS assumes on appeal
this means Kim does not have a criminal history and Donna does.
Donna disputed in her section 388 petition that she has a
criminal history. This is the type of information DCFS should
have clarified on the record before the juvenile court made its
placement decision at disposition.
      DCFS also argues Donna’s “behavior toward DCFS staff”—
her so-called “ ‘transgressions’ ”—“demonstrated she would not be
a suitable placement option for the child.” The vague account of
Donna’s interactions with the social worker formerly assigned to
the case, as documented in the Jurisdiction/Disposition Report
(and summarized above), does not demonstrate Donna would not
have been the more suitable placement after assessment of all
the section 361.3, subdivision (a) factors.




                                15
       DCFS also argues Donna failed to protect S.J. from Mother
and Father prior to S.J.’s detention, as Donna expressed concerns
to the social worker about Mother’s and Father’s drug use,
Mother’s use of substances while breastfeeding, and S.J.’s weight/
Mother’s inconsistent feeding of S.J., as set forth in the Detention
Report. The record indicates Donna stepped in to assist Mother
in caring for S.J. in the month after S.J.’s birth. The record also
indicates that after Mother had been caring for S.J. for a week
without Donna’s assistance, Donna expressed her concerns to the
social worker. These facts do not demonstrate “a lack of
protective capacity regarding S[.J.],” as DCFS argues on appeal.
       Because we cannot conclude the error was harmless for the
reasons discussed above, we reverse the portion of the disposition
order placing S.J. with Kim. We recognize that the passage of
time makes redress of the juvenile court’s error more difficult, but
we remand the matter to the juvenile court (1) for DCFS to
complete a full placement assessment of Kim and Donna and to
document such assessment, pursuant to section 361.3; and (2) for
the juvenile court to hold a hearing where it will exercise its
independent judgment on relative placement, applying the
factors enumerated in section 361.3, subdivision (a). The
assessment and hearing are to be completed within 45 days. To
the extent DCFS already completed an assessment of Donna as a
“back-up placement,” this is no substitute for an assessment of
the suitability of S.J.’s placement with Kim and Donna in the
first instance in light of the factors enumerated in section 361.3,
subdivision (a).
       Because S.J. is an infant, and it is important for the
placement assessment and hearing to occur on an expedited
basis, the remittitur will issue immediately upon filing of this




                                16
opinion. At oral argument, the matter was discussed, and
neither party objected, in the event the disposition order is
reversed, to immediate issuance of the remittitur or to the
expedited, 45-day time period for completion of the placement
assessment and hearing.
                           DISPOSITION
       The portion of the disposition order placing S.J. with the
paternal grandmother is reversed. The matter is remanded (1)
for DCFS to complete a full placement assessment of the paternal
grandmother Kim J. and the maternal aunt Donna J. and to
document such assessment, pursuant to section 361.3; and (2) for
the juvenile court to hold a hearing where it will exercise its
independent judgment on relative placement, applying the
factors enumerated in section 361.3, subdivision (a). The
assessment and hearing are to be completed within 45 days. In
all other respects, the disposition order is affirmed. The
remittitur is to issue forthwith.
       NOT TO BE PUBLISHED




                                         CHANEY, J.

We concur:



             ROTHSCHILD, P. J.




             BENDIX, J.




                               17